Citation Nr: 1441373	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  03-09 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an effective date earlier than April 28, 1995, for the award of service connection for major depression.

2.  What evaluation is warranted for major depression for the period beginning on October 9, 1971 to April 28, 1995.  



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 






INTRODUCTION

The Veteran served on active duty from June 1967 to January 1971.  

This matter comes to the Board of Veterans Appeals (Board) on appeal from a June 2002 rating decision of the RO in Boston, Massachusetts.  In this decision, the RO granted service connection for recurrent major depression and assigned a 70 percent rating effective on April 28, 1995.  The Veteran appealed the effective date of the award.  

By decision dated in April 2004, the Board denied an effective date earlier than April 28, 1995, for the award of service connection for recurrent major depression.  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in May 2004, the Veteran filed a new claim challenging the finality of the RO's rating decision in November 1971 that initially denied the appellant's claim for service connection for a "nervous condition".  

The RO denied this claim in December 2004 and the appellant appealed.  

By Court Order dated in September 2006, the Court vacated the April 2004 decision of the Board with respect to denying an effective date earlier than April 28, 1995, for the award of service connection for recurrent major depression and instructed that consideration be given to the question of finality of the November 1971 rating decision, including the question of reversal of the decision on the grounds of clear and unmistakable error (CUE).  

Accordingly, the Board, in February 2007, merged the two issues, i.e., entitlement to an effective date earlier than April 28, 1995, for the award of service connection for recurrent major depression, and the finality of the November 1971 rating decision, to include whether there CUE in that decision.  The Board then remanded the case for further development.  

In decisions dated in January 2009 and March 2011, the Board denied both the earlier effective date and CUE issues, and the Court vacated the decisions in Memorandum Decisions dated in June 2010 and May 2012, respectively.  

Thereafter, in January 2013, the Board again denied an effective date earlier than April 28, 1995, for the award of service connection for major depression and dismissed the motion of CUE in the November 1971 rating decision.  

The appeal was returned to the Court and in a February 2014 Memorandum Decision, the Court reversed the Board's denial of an effective date earlier than April 28, 1995, for the award of service connection for recurrent major depression and deemed the CUE issue to be abandoned.  The matter is once again before the Board.

In June 2014, the Veteran submitted additional evidence in support of his presently pending claim on appeal and waived review of the evidence by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 U.S.C.A. § 20.1304(c).  

Also in June 2014, the Veteran presented argument and/or evidence for an earlier effective date for the award of a total disability rating based on individual unemployability due to service connected disability (TDIU).  However, this issue is not properly before the Board and will not be further addressed.  In this regard, the Court in the September 2006 Court Order deemed the issue to be abandoned.  

The issue of what evaluation is warranted for major depression for the period beginning on January 9, 1971 to April 28, 1995, is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The CAVC determined in a February 2014 Memorandum Decision that the Veteran's claim of service connection for a "nervous condition" remained open and pending; the basis was that the RO's November 1971 denial of service connection for "schizoid personality" was not an implicit denial of the claim for service connection for chronic anxiety and depressive neurosis. 

2.  The CAVC directed, by way of the February 2014 Memorandum Decision, that an earlier effective date be assigned for the Veteran's October 1971 claim for service connection for "nervous condition", presently characterized as major depression.  

3.  The Veteran's initial claim of service connection for a "nervous condition" in October 1971 was filed within one year of his January 1971 discharge from service.


CONCLUSION OF LAW

An effective date of January 9, 1971, for the award of service connection for major depression is the earliest assignable by operation of law.  38 U.S.C.A. §§ 5104, 5110, 7104 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).  Additionally, if a claim is received within one year after separation from service, the effective date of an award will be set as the day following separation from active service.  38 C.F.R. § 3.400(b)(2)(i).

In this case, the service-connected major depression stems from his initial claim in October 1971 for service connection for a "nervous condition".  

The Court determined in its February 2014 Memorandum Decision that the Board's finding that the Veteran's claims for service connection for anxiety and depressive neurosis were implicitly denied by the initial November 1971 rating decision that denied service connection for "schizoid personality" was in error.  The Court explained that there was nothing in the November 1971 decision that put the Veteran on notice that VA was denying service connection for chronic anxiety or depressive neurosis and that this fact distinguished the case from other cases that did provide adequate notice of other diagnoses.  Cf. Adams v. Shinseki, 568 F. 3d 956, 963 (Fed. Cir. 2009); Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006).  

The Court noted that this was particularly meaningful when considering that the RO's November 1971 denial was based on the fact that schizoid personality was not a recognized disability under the law whereas anxiety and depressive neurosis are ratable disabilities.  See 38 C.F.R. § 3.303(c).  

The Court thus determined that the Veteran's claim of service connection for chronic anxiety and anxiety neurosis had remained pending from his October 1971 claim for benefits to the 2002 rating decision currently on appeal.  

Consequently, it reversed the January 2013 decision and remanded the case with instructions to assign an effective date applicable to the Veteran's original claim filed in October 1971 and noted that he filed the claim within one year of his January 1971 discharge from active service.    

Accordingly, because the Veteran filed his initial claim of service connection for a "nervous condition" within one year of his service discharge on January 8, 1971, he is entitled to an effective date for the service-connected recurrent major depression starting from the day after his separation from service, i.e., ,on January 9, 1971.  See 38 C.F.R. § 3.400(b)(2)(i).  There can be no earlier effective date.  


ORDER

An effective date of January 9, 1971, for the award of service connection for recurrent major depression is granted; subject to regulations governing the award of monetary benefits.  


REMAND

The Court further instructed in the February 2014 Memorandum Decision that a determination be made with respect to assigning appropriate disability rating(s) for the Veteran's major depression for the period from January 9, 1971 to April 28, 1995 (which is the effective date of his a 70 percent rating).  

In this regard, the Court advised that consideration be given to obtaining a retrospective medical opinion in determining the appropriate disability rating or ratings to be assigned.  Cf. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (separate ratings may be assigned for separate periods of time based on the facts found, a practice known as " staged " rating).  

The Board finds that such an opinion is necessary to determine the severity of the service-connected recurrent major depression for the period from January 9, 1996 to April 28, 1995, and will remand for this purpose.  38 U.S.C.A. § 5103A(d); see also Chotta v. Peake, 22 Vet. App. 80 (2008) (retrospective medical opinions are permitted in determining disability ratings).

Also, there appears to be relevant records from the Social Security Administration not on file that would be pertinent to this issue.  

In this regard, the Veteran forwarded to the RO in June 1996 a copy of a decision from SSA informing him that he was entitled to disability benefits effective in November 1990.  

Although this decision does not indicate the nature of the disability(ies) that the award is based on, the Veteran indicated to VA in writing in June 2014 that his work difficulties stemmed, at least in part, from his depression.  If there is a reasonable possibility that the records are relevant to a veteran's claim, VA is required to assist in obtaining SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Thus, on remand, the AOJ should attempt to obtain any SSA decision to grant or deny benefits and the records upon which the decision was based.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps in order to obtain a complete copy of the Veteran's SSA disability benefits claim and all associated medical records.

2.  After completing the requested development, the AOJ should take all indicated action in order to obtain a medical opinion that addresses the severity of the service-connected major depression for the period beginning on January 9, 1971 to April 28, 1995.  

The entire claims file, including a copy of this remand, must be made available to the examiner for review. This must include all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner. 

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions on file.  Then, based on the review of the entire record, the examiner should opine as to the severity of the service-connected major depression in terms of the applicable rating criteria for period from January 9, 1971 to April 28, 1995.  

To the extent possible, the examiner should distinguish between any symptoms associated with the service-connected recurrent major depression from any symptoms associated with nonservice-connected psychiatric disorder(s), if found.  If the symptomatology cannot be distinguished, the examiner should explain why. 

It is essential that the examiner offer a detailed rationale discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the medical records and lay assertions. 

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, in whole or in part, furnish the Veteran with a fully responsive Supplemental Statement of the Case and afford him a reasonable opportunity for response.  

Thereafter if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


